 STONE & THOMASStone&ThomasandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local Union 697.Case 6-CA-7357November 21, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 6, issued a complaint and noticeof hearing, dated May 22, 1974, against Stone &Thomas (hereinafter called Respondent). The com-plaintalleged thatRespondent had engaged incertain unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor RelationsAct,asamended.Copies of the charges andcomplaint and notice of hearing were duly served onthe parties.Respondent filed an answer to thecomplaint, admitting certain factual allegations ofthe complaint but denying the commission of anyunfair labor practices, and requesting that thecomplaint be dismissed. Additionally, Respondentfiled a request for a stay of proceedings, contendingthat the instant proceedings should be held inabeyance pending the final ruling by the UnitedStatesCircuitCourt of Appeals for the FourthCircuit on the validity of the certification inStone &Thomas,Case 6-CA-6613.1Thereafter, the parties entered into a stipulation offacts and jointly petitioned the Board to transfer thisproceeding directly to itself for findings of fact,conclusions of law, and order. The parties stipulatedthat they waived the hearing before an Administra-tive Law Judge, the making of findings of fact andconclusions of law by an Administrative Law Judge,and the issuance of an Administrative Law Judge'sdecision, and that no oral testimony was necessary ordesired by any of the parties. The parties also agreedthat the original and amended charge, complaint,answer to complaint, and the stipulation of factsconstitute the entire record in this case.On July 24, 1974, the Board issued its orderapproving stipulation and transferring the proceed-iSince the duty to bargain following Board certification is neitherobliterated nor stayed pending an appealof theBoard's Order in a court ofappeals,wefind no merit in, and hereby deny, such motion.(SeeRegalAluminum,Inc.,190 NLRB468 (1971).)Moreover,inStone&Thomas, 221NLRB567,Case 6-CA-6613, issuedthis date,in our SupplementalDecision and Order on Remand,we reaffirmed our earlier findings thatRespondent Stone&Thomas was, and is, required to bargain with theUnion.2We have considered such decisionin Stone & Thomas,221NLRB567. (See fn.1, supra.)3We interpret General Counsel's statement that"It should be noted that221 NLRB No. 115573ing to the Board. Thereafter, the General Counseland Respondent filed briefs in support of theirpositions. Subsequently, Respondent filed a motionto reopen the record, dated October 2, 1974, toinclude the decision of the Fourth Circuit Court ofAppeals,2 issued September 10, 1974, and to includetheaffidavitof Harry J. Robbin, Respondent'spresident .3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the stipulation, theexhibits, the briefs, and the entire record in thisproceeding, and hereby makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Respondent, a West Virginia corporation, withitsprincipaloffices located inWheeling,WestVirginia, is engaged in the operation of retaildepartment stores.During the past 12 months,Respondent's gross volume of business was in excessof $500,000 and, during this same period, Respon-dent purchased goods and materials valued in excessof $50,000 directly from points outside the State ofWest Virginia for use within the State of WestVirginia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction, herein.II.THE LABORORGANIZATION INVOLVED,The parties stipulated, and we find, that theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 697, hereinafter called the Union, is alabor organization within the meaning of Section 2(5)of the Act.reinstatement of the work to employees would not involve large capitaloutlays or expensesby theRespondent"to mean that such evidence is notpresent in the record.Since the General Counsel's argument thatreinstatement would not entail significant additional expense is based uponthe record(or,more appropriately,upon the lack of such evidence in therecord indicating such expense),we disagree with Respondent's contentionthat the affidavit is necessary since "the brief on behalf of the GeneralCounsel sought to gooutsidethe record."Accordingly, we hereby denyRespondent'smotion to include the Robbin affidavit since such affidavitpresents no new issues or matters not available to the parties at the time ofthe stipulation. 574DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE UNFAIRLABOR PRACTICES-A. The Stipulated FactsOn November 30, 1972,in a Board-conductedelection,a majority of the employees in a unit offurniturewarehousemen and central receiving de-partment employees at Respondent'swarehouse inWheeling,West Virginia,selected the Union as theircollective-bargaining representative.The Union wascertifiedby the Regional Director,4over Respon-dent's"objections,and the Board denied Respon-dent's request for review of the-Regional Director'sdecision.Subsequently,Respondent refused to recog-nize and bargain with the Union.The Board issued acomplaint5and, in response,Respondent reiteratedits objections to conduct affecting the election andrenewed its challenge to the Board's unit finding. OnAugust 7,1973, on General Counsel'smotion forsummary judgment,theBoard issued an Orderrequiring Respondent to bargain.6On August 17,1973,' Respondent notified the Regional Director ofits intention not to comply with the Board'sOrderuntil such Order would be enforced by a court ofappeals.On October 3, 1973,the Board's applicationfor enforcement of its order-was filed in the FourthCircuit,After argument on June 4, 1974,the courtdenied enforcement on September. 10, 1974, andmine whether the offer of the Union to reduce theinitiation fee was violative of the rule enunciated inN.L.R.B.v.SavairManufacturing Co.,414 U.S. 270(1973).7 On May 28,1974,the Board filed a motionfor temporary relief,pursuant to Section 10(e) of theAct, seeking to enjoin Respondentfromtransferringwork and employees out of the unit withoutbargaining with the Union.On June 4; a stipulationwas entered into by Respondent and the Boardproviding for an Order granting such temporaryrelief as the Board sought in its motion,withoutadmitting that Respondent had , engaged -in anyviolation of the Act. Accordingly,on June 4, 1974,the court ordered that Respondent be enjoined andrestrained from making any further transfers of unitwork or employees to locations other than theWheeling,West Virginia, warehouse (i.e., in additionto those made prior to May 1974) or instituting anyother change or changes in terms or conditions ofemployment of employees engaged in unit work atthe warehouse without, in either case,first affordingtheUnion an opportunity to bargain with respectthereto,or obtaining prior approval of the court._4Case6-RC-6218.5-Case 6-CA-66136205 NLRB 298'Prior to- August 31, 1970, receiving and markingmerchandise for theWheeling-based stores of Re-spondent - (Wheeling,Elm Terrace, and Weirtonstores)was performed at the Wheeling store on theseventh floor. Prior to that date, receiving andmarking of merchandise for the Clarksburg store wasperformed in that (Clarksburg) store.The parties stipulated that if called to testify, HarryRobbin, president of Respondent, would testify asfollows: In anticipation of the November 1970opening of a store at Fairmont, West Virginia, to beoperated as a branch of the-Clarksburg operation,the store superintendent at Wheeling recommendedto Robbin that it would be practical to centralize allreceiving and marking operations at Wheeling, to beperformed at the warehouse in Wheeling. "Reluctantapproval" was given by management to the recom-mendation. Accordingly, to prepare for the openingof the Fairmont store, the Clarksburg receiving andmarking operationswere discontinued and the-receiving and marking operations at the Wheelingstore were transferred to the warehouse in Wheeling.Consequently, receiving and marking operations fortheWheeling area stores and the Clarksburg andFairmont stores would all be performed at theWheeling warehouse. This resulted in the immediatetransfer of 26 store-based Wheeling employees to thewarehouse in Wheeling and the subsequent transferof five additional store-based employees to thewarehouse. Two of these employees were subse-quently transferred back to the Wheeling' store. Thestipulation further provides that if Robbin were totestify he would state that, shortly before the unionorganizing drive in July 1972, the Wheeling manage-ment-had concluded that the centralized operationshad, not proved to be satisfactory because thephysical separation of the receiving and markingoperations from theWheeling store, resulted indelays,more marking errors, and increased costsbecause of additional handling and `trucking costs;the shuttling of merchandise now receivedat Wheel-ing and requiring retransfer to Clarksburg (for use atClarksburg and Fairmont) caused delay and addi-tional expense,as againstthe former, procedure ofdirectmerchandise shipment for Clarksburg to theClarksburg store;Respondentwas experiencingadditional operational difficulties 'because no onewas immediately available to assume the warehouseresponsibilitiesof the superintendent atWheelingwho had recently died; and the energy crisis, whichstarted in November,became, increasinglysevere,limited the availability of gasoline and increased thecostof shuttling the truck to Clarksburg (with7The court,however, found that the Board did not abuse its discretionincertifying thewarehouse unit and found that all objections byRespondent other than theSavairissue were wholly without ment. STONE & THOMAS575merchandise now received and marked at theWheeling warehouse for the Clarksburg/Fairmontstores).Respondent had maintained the status quodue to the union organizing drive but, after seriousconsideration of the ramifications of the problems ofits "centralized" operation which had been drastical-ly exacerbated- by the energy problem, decided todiscontinue the centralized operation and provide forClarksburg/Fairmontmerchandise to be receivedandmarked at Clarksburg rather than at theWheeling warehouse.InFebruary,Respondent decided to transfercertain receiving and marking functions then per-formed at the Wheeling warehouse on merchandisefor sale at the Clarksburg/Fairmont stores toRespondent's Clarksburg location. Respondent uni-laterally decided to, and in fact did, transfer" suchwork to the Clarksburg location without priorconsultation or negotiation with the Union concern-ing the decision and/or effect of such transfer ofwork. If called to testify, the stipulation provides,Robbin would have testified that no such consulta-tion or negotiations were held because of Respon-dent's pending contest Of, the Board's order in theFourth Circuit.On February 27, 1974, Respondent met at thewarehouse with the 16 employees who were expectedto be affected.8 A , statement by President Robbinwas read to the employees explaining that Respon-dent was forced to ship merchandise directly to theClarksburg and Fairmont stores rather than toWheeling for reshuttling due to the energy crisis, and,consequently, a reduction in force at the Wheelingwarehouse would result. The employees were thenoffered the choice of (1) transfer to one of Respon-dent's stores in the Wheeling area in a job as closelyrelated to the employee's skill as possible; (2) transferto the receiving, marking, and warehousing depart-ment in Clarksburg; or (3) in the event that neither ofthese choiceswould be -agreeable, the employeecould be placed "on call" for reemployment in theWheeling receiving, marking, and warehousing de-partment as vacancies in that department occurred.The employees present then ' signed option slips.Respondent also read the statement to all otheremployees at the warehouse, although' they were notdirectly affected, for informational purposes.9On February 28, 1974, the attorney for the Unionspoke to Respondent's attorney and objected thatRespondent had not talked to the Union about thisissue, and asked to bargain over the matter. Respon-dent'sattorney advised that Respondent "couldhardly have been expected to do so in light of thepending case before the Fourth Circuit." As of thedate of the stipulation, approximately 9' employees ofthe original 44 Wheeling warehouse employees hadbeen transfered to the main store in Wheeling wherethey were receiving the same hourly rate as they hadpreviously, received in the warehouse, but wereworking different schedules with a ,change in totalhours.Some of the transferred employees wereperforming receiving and marking functions, somehad become sales personnel, and others were doingmiscellaneouswork. Respondent's employees whoremained in the warehouse were performing essen-tiallythe same type of work they had alwaysperformed. As of the date of the stipulation, 'limitedreceiving and marking were still being performed attheWheeling warehouse for the Clarksburg andFairmont stores, due to problems in - notifyingsuppliers of the change in operations.10B.Positionsof thePartiesGeneralCounsel contends that Respondent'sasserted reasons for failing and refusing to bargainwith the Union over the decision and/or effects of itstransferof workare not valid legal defenses to theallegation that Respondent unilaterally transferredwork from employees in the unit in which the Unionwas certified to, other locations of Respondent.-Respondent contends that it reached the decisionto discontinue the centralized operations,at least tothe extent that Clarksburg/Fairmont merchandisewould again be received and marked at Clarksburgand no longer at the Wheeling warehouse, 'afterserious consideration of the-ramifications of itscentralized operationswhichhad been drasticallyexacerbatedby the' energy crisis. It argues that it didnot 'consult or negotiate with-the Union with regardto that decision,'or its implementation,because ofRespondent'spending contest of the Board's Orderin theFourth Circuit."8These employees were selected by seniority9Two affected employees were not present at work on February 27;Respondentspoke to them on February 28, at which time they signed theiroption notices.ioPursuant to the stipulation of June 4, 1974, before the Fourth Circuit,as set forth above, Respondent was enjoined from making further transfersof unit work or employees to locations other than the Wheeling warehouse.itRespondent,in its brief,also appears to question the appropriatenessof the unit herein in view of the changed situation since 1972. We havefound that unit appropriate;in Case 6-RC-6218 and reaffirmed that findingat 205 NLRB 298; the Fourth Circuit has found thatwe neither abused ourdiscretion nor proceeded in a manner violative of the Act by certifying thewarehouse unit Since Respondent has not produced newly discovered orpreviouslyunavailable evidence or special circumstances concerning thisissue which has been litigated in a prior representation proceeding,and theonly changes in the factual situation are solely attributable to Respondent'sunilateral actions which we shall order to be remedied(infra),we herebyreaffirm our finding of the appropriateness of the unit in issue. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Discussion and ConclusionWe agree with the General Counsel that Respon-dent unlawfully transferred work and employeesfrom the bargaining unit to other locations of theRespondent without meeting its statutory obligationto bargain with the Union over the changes. We findwholly inadequate as a defense to the unfair laborpractice Respondent's explanation that it implement-ed and effectuated the transferral of employees andwork for business reasons. We also find no merit inRespondent's assertion that bargaining would havebeen inappropriate in light of the pending casebefore the Fourth Circuit. As stated inRegalAluminum, supraat 469:Itisby now well established that unilateralaction, such as was taken by the Respondent inthis case,which has a substantial impact uponemployees' wages, hours, and working conditions,violates Section 8(a)(5) of the Act when.under-taken without notice to or consultation with suchemployees' collective-bargaining representative.The duty to bargain obtains even though theemployer is prompted to take the action solelybecause of "economic considerations," as in thecase at bar. Nor is the duty to bargain obliteratedor stayed pending an appeal of the Board's Orderin a UnitedStatescourt of Appeals. [Footnotesomitted.]We find that Respondent was obligated to bargain'over the decision to transfer the work as well as theeffects of such decision. InFibreboard Paper- ProductsCorp. v. N.L.R.B.,379 U.S. 203 (1964), the Courtheld that subcontracting maintenance work per-formed at the employer's plant is a mandatorysubject of bargaining. Recently, inAmerican Needle& Novelty Company,12we applied theFibreboardprinciple to the transferral of unit work. In that casewe stated, "The fact that here the Respondenttransferred the work from one location to another,rather, than subcontracting the work as inFibreboard,does not change the result. It is well settled that anemployer has an obligation to bargain concerning adecisionto relocate unit work." (206 NLRB at 534.)As stipulated, the Union was certified on January31, 1973, but Respondent has refused to recognize orbargain with the Union. Accordingly, it is evidentthat Respondent not only failed to bargain with theUnion concerning the decision to transfer the workto the Clarksburg warehouse, but failed to bargain12Bruce E Kronenbergerand Herbert Schoenbrod d/b/a American Needle& Novelty Company, Kentucky Manufacturing Company and HarrisburgManufacturingCompany,206 NLRB 534 (1973)13 SeeWeltronicCompany,173NLRB 235 (1968),Royal Plating andover the effect of such decision.It is clear that suchbargaining is also mandatory.13Requiring Respondent to bargain about the worktransfer would not significantly abridge its freedomtomanage its business.Though an employer'sobligationsunder these circumstances does notinclude the obligation to agree,itdoes include anobligation to engage in a full,and frank discussionwith the bargaining representative exploring possiblealternatives, if any, that may exist,in a bona fideeffort to achieve an accommodation satisfactory ,toboth parties.In the event that such efforts fail, theemployer is free to make and effectuate his decision.Hence,to compel an employer to,bargain is not todeprive him of the freedom to manage his business. Ifthe parties are bargaining in good faith over thedecision'to transfer the work,a union may be willingand able to make concessions in behalf of theemployees which will enable the employer to avoidtransferring the work.Further,such limitation onabsolute employer freedom as is involved in impos-ing a bargaining requirement is amply,justified bythe interest of the employees in being consultedabout adecision with profound impact on them, andby the public interest in industrial peace.14Moreover, it is our opinion that'meaningfulbargaining over effects can only occur prior to theemployer's making and acting upon its decision. AstheBoard stated inOzark Trailers,Incorporatedand/orHutco Equipment Company and/or Mobile-freeze,Company, Inc.161 NLRB 561,'570(1966):Finally, while, meaningful bargaining over theeffectsof a decision to close one plant may in thecircumstances-of a particular case be all that theemployees'representative can actually achieve,especially where the economic factor guiding themanagement decision to close or to move or tosubcontract are so compelling that employeeconcessions cannot possibly alter the cost situa-tion, nevertheless in other cases the effects are soinextricably interwoven with the decision itselfthat bargaining limited to effects,willnot bemeaningful if it must be carried on within aframework of a decision which cannot be revised.An interpretation of the law which carries theobligation to "effects," therefore,cannot well stopshort of the decision itself which directly affects"terms and conditions of employment."Accordingly, we conclude that Respondent's fail-ure to bargain as to the decision to transfer workPolishingCo., Inc.,160 NLRB990 (1966).14CfJohnWiley &Sons, Inc. v.David Livingston,376 U S. 543, 549(1964). STONE & THOMASfrom one unit to another and as to the effects of suchtransferral constitutes violations of Section 8(a)(5)and (1).REMEDYWe have found,that Respondent violated Section8(a)(5) by unilaterally transferring work from oneunitof employees to another, resulting in therequirement that the employees affected choosewhether they wished to be transferred to the store intheWheeling area, be transferred to the Clarksburgwarehouse, or be placed "on call." We shall orderRespondent to cease and desist from unilaterallytransferring unit work or otherwise making unilateralchanges in the employees' terms and conditions ofemployment without consulting their designatedbargaining agent. In order to insure that there isgenuine bargaining over the decision to transfer thework from one location to another, we shall order theRespondent to restore thestatusquo ante- byreinstituting the full warehouse operation inWheel-ing where the receiving and marking operations fortheWheeling area based storesandthe Clarksburgand Fairmont stores shall be performed, and to fulfillits statutory duty to bargain.15We perceive no undue hardship to Respondent byrequiring it to resume its full warehouse operation inWheeling. The Wheeling warehouse operation is stillin existence and presently performs much the samefunctions, with the exception that the receiving andmarking operation on merchandise for sale at theClarksburg and Fairmont stores has been transferredto Respondent's Clarksburg location.16In fashioning remedies, the Board bears in mindthat the remedy should be adapted to the situationthat calls for redress, 'with a view toward restoring"the situation, as nearly as possible, to that whichwould have obtained but for [the unfair laborpractice]."17 Section 10(c) provides that the Board,upon a finding that an unfair labor practice has beencommitted, "shall issue . . . an order requiring suchperson to cease and desist from such unfair laborpractice, and to take such affirmative action includ-ing reinstatement of employees with or without backpay, as will effectuate the policies of this Act ...."That section "charges the Board with the task ofdevising remedies to effectuate the policies of theAct." 18 Accordingly, since the change in employ-ment status of the employees affected by the transfertoClarksburg stems directly from Respondent'sunlawful action in failing to meet its bargainingobligation, we believe that a meaningful bargaining15AmericanNeedle & Novelty, suprar6 Such, finding is made based on the record before us Respondent'srequest to reopen the record for inclusion of the affidavit of Harry J.Robbin which concerns the leasing arrangement for a warehouse building in577order can be fashioned only by directing Respondentto offer unit employees immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges and to make them whole for any loss ofearnings suffered by reason of their - unlawfultermination, by payment to them of a sum of moneyequal to that which normally would have beenearned from the ^ date of their layoff to the date ofRespondent's offer of reinstatement, less net earningsduring such period, with backpay computed on aquarterly basis in the manner established by theBoard in F.W.Woolworth Company,90 NLRB 289(1950). Backpay shall carry interest at the rate of 6percent per annum as set forth inIsisPlumbing &HeatingCo.,138NLRB 716 (1962). Since thestipulation states that the transferred employees arereceiving the same hourly rate as they previouslyreceived in the warehouse but "they are workingdifferent schedules and the total hours work havebeen affected," we shall leave to the compliancestage the determination as to whether the change inschedules and hours has worked to the economicdetriment of these transferred employees.CONCLUSIONS OF LAW1.Respondent, Stone & Thomas, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union 697, is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and regular part-time furniturewarehousemen and central receiving departmentemployees at Respondent's Lane A warehouse onFourth Street,Wheeling, West Virginia, including allreceiving dock employees, checkers, order checkers,claim clerk, receiving record clerk, and markers, butexcludingallcarpetworkroom employees andguards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section 9(b) of the' Act.4.Since January 31, 1973, the above-named labororganization has been and now is certified as theexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.Clarksburg has been denied for reasons stated in fn.3, supra.17Phelps Dodge Corporation v. N LR.B.,313 U.S 177, 194 (1941)18N LR B. v Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344,346 (1953). 578DECISIONSOF NATIONALLABOR RELATIONS BOARD5.By unilaterally deciding to transfer and byunilaterally transferring certain receiving and mark-ing functions then performed at the Wheeling, WestVirginia, warehouse on merchandise for sale at theClarksburg and Fairmont stores to Respondent'sClarksburg location, and by -failing or refusing toconsult with or bargain with the above-named labororganization concerning the decision and/or theeffects of the decision to transfer such work, therebyfailing and refusing to bargain collectively with theabove-named labor organization as the exclusiverepresentative of the employees in the above-de-scribed unit,Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the above-described conduct, thereby inter-fering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.7.The' above-described unfair labor practicestend to lead '-to labor disputes burdening andobstructing commerce and the free flow of com-merce, and constitute unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Stone& Thomas, Wheeling, West Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion 697, as to the decision and/or effects of thetransferral of unit work, and unilaterally transferringunit work without bargaining with the Union.(b) In any like or related manner failing or refusingto bargain collectively or interfering with the effortsof the Union to bargain collectively on behalf of theemployees in the appropriate unit.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request by the Union, bargain collective-lywith the Union with respect to the decision totransfer receiving and marking functions from theWheeling,WestVirginia,warehousetotheClarksburg location; bargain collectively with theUnion with respect to the effects of such transferral;and, if an understanding is reached thereon, reducetowriting and sign any agreement reached as theresult of such bargaining.(b) Reinstate at the Stone & Thomas warehouse inWheeling,West Virginia, the receiving and markingfunctions previously performed by unit employeesrepresentedby the Union and offer to theseemployees immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of pay suffered bythem in the manner set forth in the section aboveentitled "Remedy."(c)Bargain collectively with, theUnion as theexclusive bargaining representative of the Respon-dent's employees in the appropriate unit with respectto wages, hours, `and other terms and conditions ofemployment, and, 'upon request by said Union,furnish it with relevant information necessary toenable it to bargain over the decision to transfer unitwork.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Post at its place of business at the Wheeling,West Virginia, warehouse, copies of the attachednotice marked "Appendix."19 Copies of said notice,on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.19 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " STONE & THOMAS579APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILLbargain collectively with the Union asthe exclusive bargaining representative of theRespondent's employees in the appropriate unitwithrespect to wages, hours,'and other terms andconditions of employment and, upon request bysaidUnion, furnish it with relevant informationnecessary to enable it to bargain over the decisionto transfer unit work.WE WILL NOT refuse to bargain with theInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local Union 697, as to the decision to transferunit work.WE WILL NOT unilaterally transfer unit workwithout bargaining with the Union, or any otherunion the employees may select as their exclusivebargaining representative.WE WILL NOT refuse said Union relevantinformationwhich will enable it to bargaincollectively with us with respect to our decision totransfer unit work.WE WILL NOT in any other manner interferewith the efforts of said Union to bargaincollectively on behalf of the employees in thefollowing unit:All full-time and regular part-time furniturewarehousemen and central receiving depart-ment employees at the Employer's Lane Awarehouse on Fourth Street, Wheeling, WestVirginia, including all receiving dock em-ployees,checkers,claim clerk, receivingrecord clerk, and markers, but excluding allcarpetworkroom employees and guards,professional employees, and supervisors asdefined in the Act.WE WILL, upon request by the Union, bargaincollectively with it with respect to the decision totransfer the receiving and marking operations andwith respect to the effects of such transferral, and,if an understanding is reached thereon, reduce towriting and sign any agreement reached as aresult of such bargaining.WE WILL reinstate at the Stone & Thomas,Wheeling,West Virginia, warehouse the workpreviously performed by unit employees repre-sented by the Union, and offer to these employeesimmediate and full reinstatement to their formerjobs or, if these jobs no longer exist, to substan-tially equivalent positions without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of pay suffered bythem in the manner set forth in the section of theBoard's Decision and Order entitled "Remedy."STONE & THOMASMay 13, 1976ORDER GRANTING MOTIONOn November 21, 1975, the Board issued aDecision and Order' in the above-entitled proceed-ing in which it found that Respondent engaged incertain unfair labor practices, and ordered it to ceaseand desist therefrom and take certain affirmativeaction.Thereafter, on January 20, 1976, Respondent filedamotion to reopen the record for additionalevidence, for reconsideration of the remedy, and forstayof the Board's Order, contending that theportion of the Order which directs that Respondentreinstate at theWheeling warehouse work now beingperformed at Clarksburg would be "unduly burden-some." By means of an affidavit sworn to byRespondent's president,Respondent asserts thefollowing:Respondent's lease for itswarehouse inClarksburgdoes not expire until 1984; theClarksburg warehouse was leased for the purposeof providing space for the receiving, marking, anddistribution of merchandise for the Clarksburgand Fairmont stores-these functions havingbeen previously performed at theWheelingwarehouse; the presentWheeling warehouse ispresently being used to its capacity; there is asubstantial increase in the volume of activitywhich would be too substantial for the Wheelingwarehouse, which is occupied under a lease whichterminates in 1981; theWheelingwarehousecannot physically accommodate the number ofemployeespresentattheWheelingandClarksburgwarehouse,nor can it physicallyaccommodate the volume of merchandise neces-sary for the Wheeling and the Clarksburg andFairmont Stores; compliance with the Board'sOrder would require leasing an additional ware-house in Wheeling. Moreover, Respondent assertsthat it has already offered to negotiate with theUnion, both as to its obligations under theBoard's Order in Case No. 6-CA-6613, and also1221 NLRBNo. 115. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDas to its obligation under Case No. 6-CA-7357with respect to the re-transfer of receiving andmarking functions from the Wheeling warehousetoClarksburg; that the negotiations may resolvethat portion of the Board's Order concerning thereinstatementof such work; and that it isprepared to offer to the transferees (to theWheeling store from the Wheeling warehouse) anopportunity to return to the warehouse if they sodesire.On February 2, 1976, General Counsel filed a briefin opposition to Respondent's motion, asserting thatRespondent has not contended that it had any newlydiscovered evidence and that the remedy ordered inthe Board's, Decision would not be "unduly burden-some."There has been no statement filed by the Union.Itappearing thatRespondent , has agreed torecognize and negotiate with the Union; that it hasagreed to negotiate concerning the transfer of workfrom the Wheeling, warehouse to the Clarksburgwarehouse; that it is possible that the negotiationsmay resolve those matters dealt with in that portionof the Board's Order concerning the reinstatement toWheeling of work now being done in Clarksburg;that it is prepared to offer the transferees their formeror substantially equivalent jobs at theWheelingwarehouse; that General Counsel does not contendthat the above-asserted facts by Respondent areinaccurate; that the Union involved herein has notfiled a motion in opposition to the Respondent'smotion nor has it joined in the-motion of the GeneralCounsel, the Board has decided that in the circum-stances disclosed in the motion it would serve thepurposes of the Act to reopen the record and acceptinto evidence the affidavit of Respondent's presidentand grant the motion for reconsideration to thelimited extent of staying operation of the provisionsof the Order' requiring Respondent to reinstate at theStone& Thomas warehouse in Wheeling, WestVirginia, the receiving and marking functions previ-ously performed thereat but which were transferredto Clarksburg,West Virginia, and to post ,a noticethat it will reinstate those operations inWheeling.However, we shall retain jurisdiction and shallentertain an appropriate motion either to vacate thestay or to make the stay permanent as may appearappropriate in the light of events and circumstancesarising under the Board's Order, as modified herein.It is hereby ordered that the motion, to the limitedextent as above indicated, be, and it hereby is,granted.By direction of the Board, John C. Truesdale,Executive Secretary.